ROBERT L. BLAND, Judge.
On the afternoon of October 22, 1937, a sorrel mare, aged seven years and weighing approximately' twelve hundred pounds, owned by Ezekiel Houchins, of Huntington route No. 2, stepped through a hole in the floor of a wooden bridge lo-acted on secondary road No. 24, in Barboursville district of Cabell county. As a result of the accident the mare’s right front leg was badly broken above the knee; and as there was no chance for the animal’s recovery it was immediately killed and sent to the Huntington Rendering Company. The hole in the bridge through which the mare stepped had existed for several days prior to the date of the accident. This defect in the bridge had been observed by a foreman of the state road commission, but no action was taken to repair the bridge.
The state road commission concurs in the payment of the sum of $125.00 as compensation to the claimant for the loss sustained by him, and the attorney general approves that sum as the amount which should be paid in settlement of the claim.
We are of opinion that the claimant is entitled to the above amount; and therefore award to him, the said Ezekiel Houch-ins, the sum of one hundred twenty-five dollars ($125.00) against the state of West Virginia in full settlement of his claim as filed, subject to the ratification of the Legislature.